 

Exhibit 10.1

CARA THERAPEUTICS, INC.

Amended and Restated
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Equity:

 

 

•

Initial option grant upon joining the board: 35,000 shares

 

•

Annual equity awards granted on the date of each annual meeting of stockholders
(for directors continuing as directors following the annual meeting):

 

•

Option: 9,000 shares

 

•

Restricted stock units: 6,000 shares

The initial option grant will vest over three years in equal annual
installments, subject to the director’s continued service as a director through
each such vesting date.

Each annual equity award will vest on the earlier of (1) the one year
anniversary of the date of grant and (2) immediately prior to the next annual
meeting of stockholders following the date of grant, in each case, subject to
the director’s continued service as a director through such date.

Cash Comp:

 

 

•

Annual board retainer fee - $40,000

 

 

•

Chairman (if any) fee (including annual board retainer fee) - $75,000

 

 

•

Audit Committee

 

 

•

Chairman fee (including member fee) - $20,000

 

 

•

Member fee - $10,000

 

 

•

Compensation Committee

 

 

•

Chairman fee (including member fee) - $15,000

 

 

•

Member fee - $7,500

 

 

•

Nominating and Corporate Governance Committee

 

 

•

Chairman fee (including member fee) - $8,000

 

 

•

Member fee - $4,000

These retainers are payable in arrears in four equal quarterly installments on
the last day of each quarter, provided that the amount of such payment will be
prorated for any portion of such quarter that the director is not serving on the
board of directors or applicable committee.

Reimbursement of Expenses:

The Company will reimburse non-employee directors for reasonable travel and
out-of-pocket expenses incurred in connection with attending board of director
and committee meetings.

 

 